ORDER

PER CURIAM.
AND NOW, this 20th day of December, 2002, Mark Allan Kovler having been disbarred from the practice of law in the State of New York by Order of the Supreme Court of the State of New York, Appellate Division, Second Judicial Department, dated July 8, 2002; the said Mark Allan Kovler having been directed on October 18, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in *563this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Mark Man Kovler is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.